Citation Nr: 0606065	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-02 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial schedular rating greater than 
10 percent for postoperative degenerative joint disease of 
the right knee.  

2.  Entitlement to an initial schedular rating greater than 
10 percent for right knee instability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran testified at a travel 
board hearing before the undersigned Veterans Law Judge (VLJ) 
in July 2005.  The veteran's case was remanded to the RO for 
additional development in September 2005.  The case is again 
before the Board for appellate review.

The Board notes that during the pendency of this appeal the 
RO granted service connection for right knee instability as 
secondary to service-connected degenerative joint disease of 
the right knee and assigned a separate 10 percent rating.  
This issue is regarded as part of what the veteran previously 
appealed when he sought a higher initial rating for his 
service-connected right knee disability.  The Board will 
address it below.


FINDING OF FACT

The veteran's service-connected right knee disability is 
manifested by constant pain without flares; range of motion 
from 0 to 90 degrees with pain at the extremes; no joint line 
tenderness; and no more than slight instability.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
postoperative degenerative joint disease of the right knee 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2005).

2.  The criteria for a rating in excess of 10 percent for 
instability of the right knee have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5257 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service medical records (SMRs) were associated with the 
claims file.  The veteran entrance examination dated in 
October 1963 revealed that the veteran injured his right knee 
three months prior to his induction into service.  He was 
noted to have recurrent pain but the injury was not 
considered disqualifying.  An undated orthopedic consultation 
revealed that the veteran had right knee pain.  The 
consultation was obtained to determine whether the veteran 
was qualified for military service.  There was no apparent 
muscle weakness or atrophy in the lower extremities.  
Examination of the right knee did not reveal any swelling, 
discoloration, increased heat, effusion, crepitation or 
ligamentous laxity.  The veteran was unable to localize his 
pain accurately and said the pain seemed to be all through 
the joint.  X-rays of the right knee were normal.  The 
examiner opined that the veteran was suitable for military 
duty based on the x-rays obtained.  In June 1964, after 
twisting his right knee, the veteran was diagnosed with 
dislocation of the right medial meniscus.  He underwent a 
right knee arthrotomy with total excision of the medial 
meniscus.  The veteran's separation examination dated in 
November 1965 was negative for any reference to a right knee 
disability.  

Associated with the claims file were VA outpatient treatment 
reports dated from March 2001 to October 2005.  In September 
2001 the veteran reported right knee pain.  In a June 2002 
progress note the veteran was noted to have degenerative 
joint disease of the right knee.  In October 2002 the veteran 
was noted to have degenerative joint disease changes 
bilaterally but markedly worse on the right.  He had some 
crepitance.  No pain to palpation was noted.  In February 
2003 the veteran was noted to have severe degenerative joint 
disease of the right knee and his pain was noted to be 
worsening.  In April 2003 the veteran was noted to be using 
an unloader brace without a lot of benefit.  He was noted to 
have medial joint scar, no effusion, and medial joint space 
laxity.  In July 2003 the veteran was noted to have 
crepitation in both knees and pain on extension greater than 
135 degrees.  He was diagnosed with osteoarthritis of both 
knees.  In January 2004 the veteran reported that his knee 
gave out on occasion, causing him to fall.  He was noted to 
have chronic degenerative arthritis of the right knee.  He 
was offered a total knee replacement three years prior but 
declined because he was afraid he would not be able to 
continue working with an artificial knee.  

The veteran was afforded a VA examination in December 2002.  
The veteran reported a right knee injury while in service.  
He reported having undergone an open arthrotomy but he was 
unsure what was specifically done and the examiner said he 
probably had a meniscectomy.  The veteran reported taking 
non-steroidal medicine for his knee pain.  He said that he 
wore an unloader brace on his right knee.  He reported that 
he worked in carpentry and was able to work some days with no 
pain and other days he had significant pain.  He noted that 
the pain did not limit his work, just his ability to work.  A 
September 2001 x-ray revealed markedly severe degenerative 
arthritis.  Examination of the right knee revealed negative 
anterior drawer sign.  There was no ligament laxity but there 
was some significant crepitus in the right knee.  There was 
evidence of an old surgery.  Extension was to 0 degrees, 
passively and actively without pain, flexion was to 90 
degrees actively and passive range of motion past 90 degrees 
revealed a mild to moderate amount of pain.  He was diagnosed 
with severe degenerative arthritis of the right.  

Also associated with the claims file was a private 
examination performed by L. Hunter, Jr., M.D., dated in 
February 2003.  The veteran reported discomfort, swelling and 
stiffness in his right knee.  He said that his pain worsened 
when climbing stairs, doing ladder work, and upon repetitive 
kneeling or squatting.  He noted some mild instability of the 
right knee.  On physical examination he was noted to walk 
with a mildly antalgic gait favoring the right knee.  The 
right knee had 5 degrees of flexion contracture and flexed to 
120 degrees with a fairly firm end field.  He had mild varus 
deformity and a trace of varus instability to the knee, worse 
at mid-flexion.  Dr. Hunter reported that the veteran had 
crepitance with motion and tenderness diffusely over the 
medial joint line and less so laterally.  There was 1+ 
effusion.  No tenderness in the popliteal fossa.  The skin 
was healthy.  He had a surgical scar over the anterior medial 
aspect of the knee consistent with a prior meniscectomy.  X-
ray of the right knee revealed severe osteoarthritis with 
complete loss of medial joint space and mild to moderate bone 
loss from the medial tibial plateau with a subsequent varus 
deformity.  He had proliferative osteophytes and advanced 
patellofemoral arthritis.  Dr. Hunter also provided an 
opinion letter dated in June 2003 in which he reported that 
the veteran had severe osteoarthritis of the right knee with 
a deformity and instability causing him to limp.  

The veteran was afforded a VA examination in July 2003.  The 
veteran reported an aching pain under his kneecap.  He 
reported difficulty arising from a squatted position.  He 
said he was unable to rest on his knees.  Physical 
examination of the right knee revealed range of motion from 0 
to 140 degrees.  The examiner reported negative posterior and 
anterior drawer test.  Normal reflexes, strength, and 
sensation were noted.  There was no joint line tenderness.  
There was no pain on active and passive range of motion.  The 
examiner diagnosed the veteran with degenerative joint 
disease of the right knee.  

The veteran was afforded a Board hearing in July 2005.  The 
veteran reported pain and occasional giving way of the right 
knee resulting in falls.  He testified that he had tried two 
different types of braces and neither gave him any relief.  
He reported that his range of motion was limited by his 
disability.  He said that his doctor recommended knee 
replacement surgery, but he refused.  He denied the use of 
assistive devices in order to ambulate.  He testified that he 
took a prescription medication for his arthritis.  He 
reported that he was self-employed and he worked hanging 
drywall and sheetrock.  He said that he was not working as 
much due to his knee.  He reported occasional instability of 
his knee.  He reported limitation of motion and pain on range 
of motion.  

The veteran was afforded a VA examination in October 2005.  
The veteran reported pain, weakness, giving way, and locking 
of his right knee.  He denied swelling, heat or redness.  He 
underwent a surgical procedure on his knee in 1964.  He 
reported that his pain was constant without flares.  He said 
that he tried a brace but it did not help him.  He did not 
use any other assistive devices.  The examiner reported that 
the veteran had no knee dislocations or subluxations and no 
inflammatory arthritis.  The examiner said that the veteran's 
activity was limited in that he could not bend at the knee.  
He noted that the veteran was a retired sheet rock worker.  
Physical examination revealed that the veteran was in no 
acute distress.  The range of motion of the knee was noted to 
be from 0 to 90 degrees.  There was no patellofemoral grind 
and the knee was stable to anterior and posterior varus and 
valgus stress.  There was no joint line tenderness.  The 
veteran was noted to have pain at the extremes of motion.  X-
rays revealed severe right knee osteoarthritis.  The examiner 
diagnosed the veteran with right knee post-meniscectomy 
arthritis.  He noted that the veteran's range of motion 
deficit was due to pain and not due to weakness or 
fatigability.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1, 4.10 (2005).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2005).  The veteran's claim for higher evaluations for his 
right knee disability is an original claim that was placed in 
appellate status by a notice of disagreement (NOD) expressing 
disagreement with an initial rating award.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found--a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).

In this case the veteran's right knee disability has been 
rated as 10 percent disabling under Diagnostic Code 5010, 
which requires application of the criteria for degenerative 
arthritis, found at Diagnostic Code 5003.  Diagnostic Code 
5003 calls for rating on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  

Here, there is x-ray evidence of severe degenerative 
arthritis of the right knee, but there is no evidence that 
there is any compensable limitation of range of motion in the 
right knee.  At the VA examination conducted in December 
2002, the examiner noted that range of motion was from 0 to 
90 degrees.  Range of motion testing performed by Dr. Hunter 
in February 2003 revealed range of motion from 5 to 120 
degrees.  At the VA examination in July 2003, the examiner 
noted that range of motion was from 0 to 140 degrees.  
Finally, at the October 2005 VA examination, the examiner 
said that range of motion was from 0 to 90 degrees.  Normal 
range of motion in the knee is defined for VA compensation 
purposes as from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate 
II (2005).  In order for limitation of motion of the knee to 
be compensable, flexion must be limited to 45 degrees or 
less, or extension must be limited to 10 degrees or more.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2005).  Thus, 
while the various examinations shows there is some limitation 
in range of motion, it does not amount to compensable 
limitation.  

When, as here, the limitation of motion of the right knee is 
non-compensable under Diagnostic Codes 5260 or 5261, a rating 
of 10 percent is for application for the veteran's right knee 
under Diagnostic Code 5003.  This 10 percent rating 
contemplates the effect of arthritis in major joints, such as 
disability caused by pain, despite the lack of a compensable 
limitation of motion.  Given the absence of specific evidence 
suggesting that pain experienced by the veteran equates to 
disability such as occurs with greater limitation of motion, 
a higher rating for right knee disability manifested by 
limitation of motion is not warranted.  The October 2005 VA 
examiner concluded that the veteran experiences constant pain 
without flares.  He opined that the range of motion deficit 
was due to pain and not due to weakness or fatigability.  He 
said that the impact of the veteran's disability on his 
activities was that he was unable to bend at the knee.  
Additionally, the examiner did not suggest that the 
functional loss caused by pain rose to the level of 
disability contemplated by limitation of flexion to 45 
degrees or limitation of extension to 10 degrees.  

The Board has considered whether other diagnostic codes might 
allow for a higher disability rating.  A higher evaluation is 
not available under either Diagnostic Code 5260 or 5261 
because, as noted above, the decrement of range of motion in 
the veteran's right knee does not merit even a non-
compensable rating under either of these diagnostic codes.  A 
higher rating for the veteran's right knee disability would 
also be warranted with a showing of ankylosis of the knee 
under Diagnostic Code 5256, or impairment of the tibia and 
fibula under Diagnostic Code 5262.  However, neither of these 
has been found on examinations.  The remaining knee-related 
diagnostic code permitting an evaluation greater than 10 
percent is Diagnostic Code 5257.  Evaluation under Diagnostic 
Code 5257 is discussed below.  

Given the absence of specific evidence suggesting that pain 
experienced by the veteran equates to greater limitation of 
motion, or that there is ankylosis of the knee or impairment 
of the tibia and fibula, a higher rating for postoperative 
degenerative joint disease of the right knee manifested by 
limitation of motion is not warranted.  (Although separate 
ratings may be awarded where there is both limitation of 
flexion and limitation of extension, see VAOPGCPREC 09-2004, 
there is no indication that the veteran's disability equates 
to limitation of motion in either direction that would 
warrant a compensable rating.  See discussion, supra.)

As for disability manifested by instability, the RO rated the 
veteran as 10 percent disabled under Diagnostic Code 5257 
(recurrent subluxation or lateral instability) in a rating 
decision dated in October 2005.  Under Diagnostic Code 5257, 
a 10 percent evaluation is for application when there is 
slight recurrent subluxation or lateral instability.  A 20 
percent evaluation is for application when there is moderate 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation is for application when there is severe recurrent 
subluxation or lateral instability.

As noted above, while the December 2002 VA examiner noted in 
his examination that there was no ligamentous laxity and 
negative anterior drawer, the July 2003 VA examiner said 
there was negative anterior and posterior drawer, and the 
October 2005 VA examiner noted that the right knee was stable 
to varus and valgus stress, Dr. Hunter, in his February 2003 
examination, reported a trace of varus instability which the 
RO found was consistent with a characterization of slight 
instability.  Given these medical findings, the Board 
concludes that no more than a 10 percent evaluation for 
instability of the right knee is warranted.  Since there is 
no objective medical evidence of record of moderate or severe 
instability, a rating higher than the 10 percent previously 
awarded by the RO is not warranted.

As noted above, disability ratings are based as far as 
practicable on the average impairments of earning capacity.  
38 C.F.R. § 3.321(b), 4.1.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b) (2005).  
The Board finds, however, that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  The current evidence of record does not 
demonstrate that the veteran's service-connected disability 
has resulted in any periods of hospitalization or in marked 
interference with employment due exclusively to his service-
connected disability.  Id.  It is recognized that the 
veteran's disability has some adverse effect on employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Given the lack 
of evidence showing unusual disability with respect to the 
veteran's service-connected right knee disability that is not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2002, July 2003, October 2003 and September 2005.  
Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection and for a higher 
rating, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran provide any evidence or 
information he had pertaining to his claim.  

The RO has provided a supplemental statement of the case 
(SSOC) in December 2005 reporting the results of the RO's 
review following completion of the Board's remand orders.  

The RO obtained the veteran's available VA medical records 
and private treatment reports identified by the veteran, and 
secured VA examinations in order to ascertain the severity of 
his disability.  VA has no duty to inform or assist that was 
unmet.


ORDER

Entitlement to a higher initial rating for postoperative 
degenerative joint disease of the right knee is denied.  

Entitlement to a higher initial rating for right knee 
instability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


